Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
 	Applicant’s contend secondary reference DaSilva (US 2018/0332561 A1) contradicts the recited claim language regarding transmission of the re-activation message.  Examiner respectfully disagrees. Paragraphs mentioned by the arguments [0005] and [0007] are from background information of DaSilva and not necessary mapped to the disclosed invention in the summary which has been cited by Examination. 
See figure 1 of DaSilva below:

    PNG
    media_image1.png
    442
    417
    media_image1.png
    Greyscale

See fig. 1 of claimed invention:

    PNG
    media_image2.png
    749
    1104
    media_image2.png
    Greyscale

 	Here, both Applicant’s claimed invention fig. 8 and fig. 1 of DaSilva disclose where RApreamble is sent from UE. After receiving a Grant (DaSilva) or response (Applicant instant specification/fig. 8) a reactivationRequest (Applicant’ instant fig. 8) and RRC connection re-activation request fig. 1 is provided by Da’Silva.  On the face, there does not appear to be a meaningful difference between what DaSilva recites and the teachings of the Instant Application.   Moreover, DaSilva utilizes the term RRC Connection Resume Request interchangeably beginning with fig. 3. 

 	Applicant further argues Da’Silva does not disclose an ‘Anchor Access Node’.  Here, the ‘Anchor Access Node’ as defined by applicant specification as a “as a centralized controller of a proxy for small cells”  and or “Macro” cell that a UE is connected with. Here, DaSilva discloses a centralized access node for each cell in fig. 11. As commonly understood in the art and obvious if not anticipated is that the central access node, i.e. 1102a is the central proxy i.e. Macro cell for additional networks within that 
 	Examiner wholly disagrees with this assortation.  In the art, reselection is where “a random access message to a network is sent in regards to connected to a target network. This is exactly what Applicant specification discloses in [0002].  Here, fig. 1 of DaSilva explicitly discloses Random Access request “1. RA” and later the corresponding RRC connection re-activation request as does Applicant’s figure 8. In both cases which are identical (DaSilva fig. 1 and Applicant fig. 8), this is the process commonly understood in the art as cell reselection. 
Furthermore, Da Silva discloses the radio connection reactivation request comprising an indication of the anchor access node of the user device  ([0008] When the RRC connection re-activation request message is successfully transmitted to the UE (RRCConnectionResumeRequest, according to ETSI TS 36.331, which is incorporated by DaSilva includes source physical cell ID. see at least pg 844 of TS. 366) the UE will activate its RRC context. From this point in the procedure, SRBs and DRBs are encrypted, as the activated UE RRC context contains configuration parameters for SRBs and DRBs (PDCP/RLC parameters), encryption keys and measurement configurations. The eNB also activates the UEs RRC context and replies with an RRC connection re-activation message to the UE (RRCConnectionResume)).
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (2016/0135247 A1) in view of Da Silva et al. (US 2018/0332561 A1).

Regarding claims 30, 36; Ozturk discloses a method and apparatus, comprising:
transmitting, by a user device in a low activity state a type ((see “semi-connected state”, [0008])) of the low activity state being according to an anchor access node ((see [0008], “Base stations may manage state transitions for UEs that are camped on, served by, or otherwise connected to the base stations, and may determine whether to transition specific UEs that are currently in the connected state to the semi-connected state or the idle state 
in response to receiving a random-access response for the random-access message from the network node providing the target cell (see [0016], “receiving an indication from a network entity that the UE has reselected to a different base station; and releasing the context for the UE in response to receiving the indication”), transmitting, to the network node providing the target cell, a radio connection reactivation request (see [0117] FIG. 8 shows a flow diagram 800 of an example procedure for semi-connected state mobility in accordance with aspects of the present disclosure. Flow diagram 800 may illustrate, for example, semi-connected state mobility for UEs), and
in response to the radio connection reactivation request (see [0029], “cell reselection”), receiving a radio connection reactivation message indicating a radio connection reactivation to the anchor access node as a logical link associated with a radio link (see [0116], “the base station 105-a may release the 
Ozturk does not specifically disclose however Da Silva discloses during a state transition to a connected state, transmitting, to the network node providing the target cell, a radio connection reactivation request (see before state transition has occurred fully and rrc connection inactivation message that includes re-activation request [0045]);
Ozturk does not explicitly recite however Da Silva discloses the radio connection reactivation request comprising an indication of the anchor access node of the user device  ([0008] When the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 41, Ozturk discloses an apparatus comprising:
at least one processor (see processor [0128]); and
at least one memory including computer program code (see memory [0026]),
wherein the at least one memory (see memory [0011]) and the computer program code (see [0012], “non-transitory computer-
receive, by an anchor access node for a user device (see [0118], “base station 105-b”), a radio connection reactivation request in relation to a cell reselection procedure (see [0118], “The UE 115-a may send cell reselection messaging 810 to base station 105-b, which may include, for example, a random access procedure and RRC connection setup messaging, such that the UE 115-a is then served by the base station 105-b.”) and during a state transition of the user device to a connected state, and
reactivated as a logical link (see [0008], “the logical traffic connections are maintained, when a transition from the semi-connected state to the connected state occurs for a UE”) associated with a radio link provided by a target cell of the cell reselection, or transmitting an inactivation message (see [0134], “ upon determining that it should re-select to the different base station, semi-connected state mobility module 1140 may initiate a return to the connected state”, here the re-activation/reselection to the target or different/second base station includes return to connected state where based on [0008], inter alia a logical connection is maintained).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 48, Ozturk discloses a distributed computing system, comprising:
a radio node, configured to: receive a radio connection reactivation request in relation to a cell reselection procedure and during a state transition of the user device to a connected state (see [0080], “RRC connection setup procedure 310 includes a random access message 311 sent by the UE”), and configured to communicate the radio connection reactivation request to a server 
reactivated as a logical link (see [0008], “the logical traffic connections are maintained, when a transition from the semi-connected state to the connected state occurs for a UE”) associated with a radio link provided by a target cell of the cell reselection, or transmitting an inactivation message (see [0134], “ upon determining that it should re-select to the different base station, semi-connected state mobility module 1140 may initiate a return to the connected state”, here the re-activation/reselection to the target or different/second base station includes return to connected state where based on [0008], inter alia a logical connection is maintained).
Ozturk does not specifically disclose however Da Silva discloses the server configured to: carry out a radio connection reactivation (see reactivation [0045]), wherein the radio connection is reactivated as a logical link associated with a radio link provided by a target cell of the cell reselection and communicate the radio connection reactivation to the radio node or communicate a radio connection inactivation message to the radio node (see, “[0045] A first mechanism for data transmission by a UE without state transition, as envisaged for the new RRC inactive 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 31, Ozturk in view of Da Silva discloses the method of claim 30, wherein the radio connection reactivation request comprises authentication information, wherein a type of the authentication information is according to the anchor access node (see [0127], “Because the NAS message uses a separate security key (NAS key), the UE 115 can then authenticate”).
Regarding 32 & 38, Ozturk in view of Da Silva discloses the method of claim 30 and apparatus of claim 36, further comprising:
during the state transition, establishing at least one secondary radio connection for a multiconnectivity service or relaying, wherein the anchor access node acts as master access node for the at least one additional radio connection (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”).
Regarding 33, Ozturk in view of Da Silva discloses the method of claim 30, carrying out a state transition to a connected state, and
during the state transition, establishing at least one secondary radio connection (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) for a multiconnectivity service or relaying, wherein the anchor access node acts as master access node for the  least one additional radio connection, wherein the user device stores context information, wherein a type of the context information is according to the anchor access node ((see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”)).
Regarding 34, Ozturk in view of Da Silva discloses the method of claim 30, further comprising:
transmitting completion messages for the radio connection reactivation and/or the establishing the at least one secondary radio connection (see [0080], RRC complete message).
Regarding 35, Ozturk in view of Da Silva discloses the method of claim 30, wherein the radio connection reactivation request comprises data and an indication of the end of data load, further comprising:
receiving the radio connection reactivation message indicating the radio connection reactivation as a temporal connection (see [0019], “connected state associated with at least one of suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”), or instead of receiving the radio connection reactivation message, receiving the inactivation message.
Regarding 37, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the radio connection reactivation request comprises authentication information, wherein a type of the authentication information is according to the anchor access node (see [0082], “the base station selects a suitable MME 220-a for the UE and performs authentication of the UE”).
Regarding 39, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to transmit completion messages for the radio connection reactivation (see [0080], RRC 
Regarding 40, Ozturk in view of Da Silva discloses the apparatus of claim 36, wherein the radio connection reactivation request comprises data and an indication of the end of data load, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to receive the radio connection reactivation message indicating the radio connection reactivation as a temporal connection (connection (see [0019], “connected state associated with at least one of suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”)), or instead of receiving the radio connection reactivation message, receiving the inactivation message.

Regarding 42, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to verify credibility of the radio connection reactivation request by using authentication information provided in the radio connection reactivation request 
Regarding 43, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) for a multi-connectivity service or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”).
Regarding 44, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the initiating establishing comprises transmitting context information of the user device to a cell providing at least partly the multi-connectivity service or the relaying ((see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”)).
Regarding 45, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity 
Regarding 46, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service or relaying (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like”), wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to, after the state transition, transfer control of radio connections of the user device to a cell providing the at least one secondary radio connection (see [0119], “base station 105-a may also transfer the S1 AP ID and TEID associated with the S1-C 
Regarding 47, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the radio connection reactivation request comprises data and an indication of the end of data load, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to carry out the radio connection reactivation as a temporal connection or instead of carrying out the radio connection reactivation, transmitting the inactivation message (see [0130], “functions while operating in the semi-connected state, such as a suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ETSI TS 136 331 V15.3.0 2018-10 – Discloses standardized elements of cell-reselection/RRC connection re-activation requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2643